                                                  Dip
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                          -X
PHILADELPHIA INDEMNITY INSURANCE
                                                                     MEMORANDUM & ORDER
COMPANY,

                                                                       16-CV-5096(NGG)(CLP)
                                    Plaintiff,

                  -against-

YESmVAT BETH HILLEL OF KRASNA,INC., M.G.
a minor, by his parents and lawful guardians, RAMI
GARBER and OLIVIA GARBER,and RAMI GARBER
and OLIVIA GARBER in their individual capacities.

                                    Defendants.
                                                          -X
NICHOLAS G. GARAUFIS,United States District Judge.

         The parties in this case assert counter-claims for declaratory judgment concerning an

insurer's duty to defend and indemnify in an underlying dispute involving an auto collision (the

"Garber Action"). PlaintiffPhiladelphia Indemnity Insurance Company ("Philadelphia"), the

insurer, initiated this action for declaratoryjudgment against two groups of Defendants:(1)

Yeshivat Beth Hillel of Krasna, Inc.("Yeshivat"), which is the insured party and the defendant in

the Garber Action; and(2)the plaintiffs in the Garber Action (the "Garbers"): M.G.(a minor),

and Rami and Olivia Garber^ (in their capacities as M.G.'s parents/guardians, as well as in their

individual capacities). (Compl.(Dkt. 1).) Yeshivat has asserted cross-claims against

Philadelphia for declaratoryjudgment, plus fees and costs. fSee Yeshivat Answer(Dkt. 15).)

         Before the court is Philadelphia's motion for summary judgment. (Mot.(Dkt. 28).) For

the following reasons, Philadelphia's motion is DENIED.




* Olivia Garber has not appeared in this case.
I.       BACKGROUND

         A.       Facts

         The court constructs the following statement offacts from the parties' Local Rule 56.1

statements and the admissible evidence they submitted. tSee Philadelphia Rule 56.1 Statement

("Philadelphia 56.1")(Dkt. 28-2); Yeshivat Rule 56.1 Statement("Yeshivat 56.1")(Dkt. 29-1);

Garbers Rule 56.1 Statement("Garbers 56.1")(Dkt. 30-1); Philadelphia Resp. to Yeshivat's

Undisputed Facts("Philadelphia Resp. to Yeshivat 56.1")(Dkt 31-1); Philadelphia Resp. to

Garbers' Statement of Additional Facts ("Philadelphia Resp. to Garbers 56.1")(Dkt 31-2).) All

evidence is construed in the light most favorable to the non-moving party with "all reasonable

inferences" drawn in its favor. ING BankN.V. v. MA^ Temara,IMP No.9333929, 892 F.3d

511,518(2d Cir. 2018)(intemal quotations and citation omitted). The following facts are

uncontested unless otherwise stated.

                  1.          The Mav 2. 2013 Collision and the Garber Action

         On May 2,2013, a school bus allegedly struck "M.G.," an infant, on 12th Avenue at or

near where it intersects with 40th Street in the County of Kings, State ofNew York.

(Philadelphia 56.113.)^ The bus driver was a man named Meyer Klein, who was bringing

children to Yeshivat, a school, at the time of the accident(the "Collision"). (Philadelphia 56.1 f

25; Dep. of Meyer Klein("Klein Dep.")(Dkt. 28-8) at 17:20-18:10.) M.G. allegedly suffered

severe injuries from the Collision. (Philadelphia Resp. to Garbers 56.1 1.) On May 20, 2013,

the Garbers sued Yeshivat, the Congregation Redad of Lusk (the "Congregation"), Klein, and

Camp Ohel, Inc. in the Supreme Court ofthe State ofNew York.^ (Philadelphia 56.11[ 6.) The

^ For ease ofreference, the court cites to paragraphs ofPhiladelphia's Local Rule 56.1 statement where Defendants
do not dispute the assertions therein.
^ On July 16,2013, die Garbers amended their complaint and removed Camp Ohel, Inc., as a defendant.
(Philadelphia 56.1 at ^ 7.)
Garbers allege that Yeshivat is liable for the negligent operation ofthe bus and for negligently

engaging Klein, whom it knew or should have known was unqualified to drive a school bus.

(Philadelphia Resp. to Garbers 56.1 f 2.)

         Discovery in the Garber Action revealed that the Congregation owned the school bus for

use in transporting children to a Congregation-operated summer camp in upstate New York;

when the summer camp was closed, the Congregation stored the bus in a Brooklyn garage.

(Philadelphia 56.1        5, 16,17,19,21.) Rabbi David Vogel, a Yeshivat employee and a

volunteer for the Congregation, testified at an August 28,2015 deposition that he had borrowed

this particular bus firom the Congregation, and that the Congregation would sometimes permit

him to use its buses for Yeshivat when the Congregation's summer camp was not in session.

(Philadelphia 56.1        15-20; Dep. ofDavid Vogel("Vogel Dep.")(Dkt. 28-7)at 20:12-18,

21:11-17.) Klein testified at an April 15, 2015 deposition that he was not employed by Yeshivat,

but had volunteered (with no expectation ofremuneration)to drive students to Yeshivat that day

because Vogel, his acquaintance, had asked him to do so. (Philadelphia 56.1 H 25; Philadelphia

Resp. to Garbers T[ 10; Klein Dep. at 27:24-28:11.)

                 2.       Insurance Policv

        Philadelphia issued Policy No.PHPK978521 (the "Policy")to Yeshivat for the period of

February 19,2013,to February 19,2014. (Philadelphia 56.1 f 1.) The Policy contains a

Commercial General Liability Coverage Form (the "CGL Form")with limits of$1 million per

occurrence and $2 million in aggregate. (Id.) Exclusion(g)ofthe CGL Form (the "Auto

Exclusion") provides that the Policy does not cover:

        "Bodily injury"... arising out ofthe ownership, maintenance, use or entrustment
        to others of any ..."auto""^... owned or operated by or rented or loaned to any

 The bus at issue in this case is an "auto" within flie meaning ofthe Auto Exclusion. (Philadelphia 56.1   12.)

                                                         3
         insured... This exclusion applies even ifthe claims against the insured allege
         negligence or other wrongdoing in the supervision, hiring, employment,training
         or monitoring of others by that insured, ifthe "occurrence" which caused the
         "bodily injury"...involves the ownership, maintenance, use or entrustment to
         others ofany "auto" that is owned or operated by or rented or loaned to any
         insured.^

(Philadelphia 56.1. ^ 2.) Philadelphia asserts that the Auto Exclusion applies to the Garber

Action. (Philadelphia 56.1 ^26.)

         Defendants disagree. (Yeshivat 56.1 26; Garbers 56.1 If 26.) They contend that an

endorsement contained in a rider to the Policy (the "Endorsement")supersedes the Auto

Exclusion with respect to the Garber Action. (Garbers 56.1 If 11; Yeshivat 56.1111.) The

Endorsement states in relevant part that.

         With respect to the operation of any college or school by you or on your behalf,
         the following provisions apply:... With respect to the transportation ofstudents,
         [the Auto Exclusion] is replaced by the following [language]:[The Policy does
         not cover]"[b]odily injury"... arising out ofthe ownership, maintenance,
         operation, use,"loading or unloading" or entrustment to others ofany.,."auto".
         ..that is owned, operated or hired by any insured."

(Endorsement(Dkt. 29-7) at 1.) This Endorsement differs from the Auto Exclusion in that it

only applies "with respect to the transportation of students" and that it does not refer to

automobiles that are loaned to Yeshivat. That is, the Endorsement does not exclude coverage for

claims arising from the use of automobiles loaned to Yeshivat, but the Auto Exclusion does

exclude coverage for such claims. This is notable because the bus involved in the Collision had

been loaned to Yeshivat by the Congregation. (See Philadelphia 56.1                    15-20.)




^ Meyer Klein,the bus driver, is not an "insured" under the terms and definitions ofthe Policy. (Philadelphia Resp.
to Yeshivat   30-31.)


                                                        4
                3.      Investigation and Letter Reserving Rights

        The Congregation gave Philadelphia notice ofthe Garber Action on June 12, 2013.

(Philadelphia Resp. to Yeshivat ^ 28.) Yeshivat forwarded the Garbers' complaint to

Philadelphia on or about June 20, 2013. (Id)

        Philadelphia investigated the claim, and then sent a letter to Vogel concerning its

coverage position (the "Letter')on July 18,2013. (Philadelphia Resp. to Garbers UK 3,4.) The

Letter is confusing. It contains the following introductory language:

        This letter is known as a Reservation of Rights. This means [Plaintiff] is
        reserving any rights that it may have under any insurance policy which has been
        issued to you. Please be advised that there is question [sic] as to whether this
        Company has a duty under the terms ofthe policy to defend or indemnify you...
        for this loss ...for the following reasons.

(Letter(Dkt. 28-9) at 1.) The Letter goes on to summarize the Garber Action, excerpt pertinent

portions ofthe Policy(including the Auto Exclusion), and provide reasons that might cause

Philadelphia to disclaim coverage for the Garber Action. (Id at 2-13.) In particular, the Letter

states that the Policy "is a general liability policy [and] not an auto policy"; that the Policy

"would not be responsible for the actions of Mr. Klein ifit is determined that he was in the

course and scope of his employment with Yeshiva[t]"; that the bus in question would be

"excluded from coverage under [the Auto Exclusion]" ifit was found to be owned by Yeshivat;

and that the Garber Action "may qualify as an auto loss which is not covered under [the Policy]."

(Id at 2,12.) But the Letter does not say that Philadelphia had decided to disclaim coverage for

the Garber Action; on the contrary, it indicates that Philadelphia's investigation into the Collision

was still ongoing and that Philadelphia had assigned counsel to defend Yeshivat in the meantime.

(Id at 12.) And, more importantly (as explained below),the Letter does not mention the

Endorsement.
        The parties disagree about the Letter's implications. Philadelphia characterizes it as a

"Partial Disclaimer based on the Auto Exclusion" and maintains that the Letter disclaimed


coverage for any losses that fell within the Auto Exclusion's parameters. (Philadelphia 56.1 ^ 9;

Philadelphia Mem.in Supp. of Mot.("Philadelphia Mem.")(Dkt. 28-1)at 4-5.) Defendants

counter that the Letter was merely a reservation ofrights and did not disclaim coverage as to any

claim in the Garber Action. (Yeshiva 56.1 % 9; Garbers 56.1 ^ 9.) The parties also dispute

whether, at the time Philadelphia issued the Letter, it knew or should have known that Yeshivat

did not own the bus. (Philadelphia Resp. to Garbers 56.1 ^ 15.)

       Philadelphia did not issue any further letter concerning its coverage position after July 18,

2013. (Philadelphia Resp. to Garbers 56.1 ^ 18.) It appears that Philadelphia's assigned counsel

continued to defend Yeshivat in the Garber Action imtil Philadelphia filed this suit on September

14,2016. (See Philadelphia Pre-Motion Conference Req. ("PMC Req.")(Dkt. 19)at 2; Garbers

Opp'n(Dkt. 30) at 13 n.7.)

       B.      Procedural History

       Philadelphia filed this suit on September 14, 2016. (Compl.) In its complaint,

Philadelphia characterized the Letter as a "coverage position/reservation ofrights letter including

a disclaimer of coverage based on [the Auto Exclusion]." (Compl.^ 24.) The Garbers answered

on November 15,2016(Garbers' Answer(Dkt. 10)), and Yeshivat answered and filed counter

claims for a declaratoryjudgment and legal fees on November 30,2016(Yeshivat Answer.)

Philadelphia answered Yeshivat's counterclaims on December 1,2016. (Philadelphia Answer

(Dkt. 17).) Philadelphia then requested a pre-motion conference at which it would request leave

to move for summary judgment. (PMC Req.) In its letter requesting the conference("PMC

request"), Philadelphia stated that it had "assigned counsel in the [Garber Action] to defend

[Yeshivat]... under a full reservation ofrights"—apparently referring to the Letter—^and that
"Philadelphia explicitly reserved its right to disclaim based on the Auto Exclusion ...to the

extent it was determined that the Auto Exclusion applied." (Id at 2.) Philadelphia then noted

that its denial of coverage was based on VogePs testimony that the bus had been loaned to the

Yeshivat, which (according to Philadelphia) established that the ColUsion "falls squarely within

the Auto Exclusion." (Id. at 2.)

        Philadelphia eventually filed its motion for summaryjudgment on June 9,2017, arguing

that"by operation ofthe Auto Exclusion, it has no duty to indemnify(and by extension, no duty

to defend)the Yeshivat," and that the Letter served as a timely disclaimer of coverage.

(Philadelphia Mem. at 2.) Yeshivat and the Garbers filed separate briefs opposing the motion,

contending that Philadelphia did not timely disclaim coverage and that, even ifPhiladelphia had

properly disclaimed, the Policy provides coverage for the Garber Action because the

Endorsement supersedes the Auto Exclusion. (Yeshivat Opp'n(Dkt. 29); Garbers Opp'n.)

Philadelphia filed one reply. (Reply(Dkt. 31).)

n.     LEGAL STANDARD FOR SUMMARY JUDGMENT MOTIONS

        A court must grant summary judgment when "the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed.

R. Civ. P. 56(a). "A 'material' fact is one capable ofinfluencing the case's outcome under

governing substantive law, and a 'genuine' dispute is one as to which the evidence would permit

a reasonable juror to find for the party opposing the motion." Figueroa v. Mazza. 825 F.3d 89,

98(2d Cir. 2016)(citing Anderson v. Liberty Lobbv. Inc.. 477 U.S. 242,248 (1986)). "The

movant may discharge this burden by showing that the nonmoving party has 'fail[ed] to make a

showing sufficient to establish the existence of an element essential to that party's case, and on

which that party will bear the burden ofproof at trial.'" Lantheus Med. Imaging. Inc. v. Zurich

Am.Ins. Co.. 255 F. Supp. 3d 443,451 (S.D.N.Y. 2015)(alteration in original)(quoting Celotex
Corp. V. Catrett, 477 U.S. 317, 322(1986)). "'The mere existence of a scintilla of evidence' in

support ofthe non-movant will be insufficient to defeat a summaryjudgment motion." Transflo

Terminal Servs.. Inc. v. Brooklyn Res. Recovery. Inc.. 248 F. Supp. 3d 397, 399(E.D.N.Y.

2017)(quoting Anderson,477 U.S. at 252).

       "In determining whether an issue is genuine,'[t]he inferences to be drawn from the

underlying affidavits, exhibits, interrogatory answers, and depositions must be viewed in the

light most favorable to the party opposing the motion.'" SCW W.LLC v. Westpnrt Tns. Corp..

856 F. Supp. 2d 514,521 (E.D.N.Y. 2012)(quoting Cronin v. Aetna Life Ins. Co.,46

F.3d 196,202(2d Cir. 1995)). "[T]he judge's function is not □ to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial."

Reddv. N.Y. Div. of Parole, 678 F.3d 166,173-74 (2d Cir. 2012) (quoting Anderson, 477 U.S.

at 249). However, "[a] party may not rely on mere speculation or conjecture as to the true nature

of the facts to overcome a motion for summary judgment," and "[mjere conclusory allegations or

denials . . . cannot by themselves create a genuine issue of material fact where none would

otherwise exist." Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (internal quotation marks

and citation omitted),

m.     DISCUSSION

       A.      Whether Philadelphia Properly Disclaimed Coverage

               1.        Legal Standard

       Under New York State Insurance Law § 3420(d)(2), "[a]n insurer is obligated to give

written notice of a disclaimer of coverage 'as soon as is reasonably possible,' measured from the

time that the insurer has sufficient information to disclaim coverage in good faith." Webster ex

rel. Webster v. Mount Vemon Fire Ins. Co.. 368 F.3d 209,216 (2d Cir. 2004) (Sotomayor, J.)

(quoting N.Y. Ins. Law § 3420(d)(2)). "[A]n insurer that fails, without good reason, 'to provide

                                                 8
the insured with timely notice ofits disclaimer [ofliability] or denial of coverage on the basis of

a policy exclusion ... will be estopped from disclaiming liability or denying coverage." Citv of

New York v. Westem Heritage Ins. Co.. 98 F. Supp. 3d 557, 565(E.D.N.Y. 2015)(quoting

Moore v. Ewing. 781 N.Y.S. 2d 51,54(N.Y. App. Div. 2004)). An insurer bears the burden of

showing that its disclaimer was timely. Quality Bids. Contractor. Inc. v. 111. Union Ins. Co.. No.

15-CV-6830(NRB),2016 WL 4097847, at *4(S.D.N.Y. July 28, 2016)(citing First Fin. Ins, v.

Jetco Contracting Corp.. 801 N.E.2d 835,839(N.Y. 2003)). Timeliness is typically a question

offact, and only in an "exceptional case" may it be decided without the benefit ofajury.

Westem Heritage. 98 F. Supp. 3d at 565 (quoting U.S. Underwriters Ins. Co. v. Citv Club Hotel.

LLC,369 F.3d 102,107(2d Cir. 2004)).

       In addition to being timely,"the notice of disclaimer must promptly apprise the claimant

with a high degree ofspecificity ofthe ground or grounds on which the disclaimer is predicated."

Westem Heritage. 98 F. Supp. 3d at 567(quoting Gen. Acc. Ins. Grp. v. Cimcci. 387 N.E.2d

223,225(N.Y. 1979)). "An insurer's justification for denying coverage is strictly limited to the

ground stated in the notice of disclaimer." Ability Transmission. Inc. v. John's Transmission.

Inc.. 55 N.Y.S.3d 367, 368(N.Y. App. Div. 2017)(citations omittedh accord Olin Com,v.

Lamoraklns. Co.. 332 F. Supp. 3d 818,851 (S.D.N.Y. 2018)(citing New York v. AMRO Realty

Com..936 F.2d 1420, 1432(2d Cir. 1991)); Luria Bros. & Co.. Inc. v. Alliance Assur. Co.. Ltd..

780 F.2d 1082,1090(2d Cir. 1986).

              2.      Application

       As an initial matter, the Garbers contend that Philadelphia is boimd by its admission in its

PMC request that the Letter was meant to "'reserve [Philadelphia's] right to disclaim based on

the Auto Exclusion... to the extent it was determined that the Auto Exclusion applied."

(Garbers Opp'n at 13(quoting PMC Req.).) Per the Garbers, this dooms Philadelphia's motion
because a "reservation ofrights does not qualify as a timely disclaimer." (Garbers Opp'n at 15

(quoting Henner v. Everdrv Mkts. & Met.. Inc.. 902 N.Y.S.2d 765,767(N.Y. App. Div. 2010).)

       The court disagrees with the Garbers on this point. A letter stating that an insurer will not

cover a certain type ofclaim may qualify as a disclaimer even ifit contains "reservation of

rights" language. See QBE Ins. Corp. v Jinx-ProofInc.. 6 N.E.Sd 583,584-85(N.Y. 2014).

Under New York law,the key factor to consider is whether a letter clearly indicates what types

of claims are excluded from coverage and the grounds for the exclusion.         id. (finding that an

insurer had effectively disclaimed coverage because it had "specifically and consistently stated

that [the] insurance policy excludes coverage for assault and battery claim," even though the

insurer had used "contradictory and confusing""reservation of rights" language). Thus,

Philadelphia's characterization ofthe Letter as having "reserve[d] its right to disclaim" is not

fatal to Philadelphia's motion.

       Philadelphia's motion fails for other reasons, however. The Letter notes two scenarios in

which the Policy would not cover the Garber Action: if Klein had driven the bus "in the course

and scope ofhis employment with Yeshiva," and ifthe bus was found to be owned by the

Yeshivat. (Letter at 2,12.) Neither ofthese scenarios happened: Klein testified that he was not

employed by Yeshivat(Philadelphia Resp. to Garbers ^ 10), and Yeshivat did not own the bus

(Philadelphia Resp. to Garbers H 11). Thus, while the Letter may have disclaimed coverage for

those two hypothetical scenarios, Philadelphia has not shown that it properly disclaimed

coverage for the Garber Action or any other claim arising from the Collision.

       Moreover,the Letter cites the Auto Exclusion as the basis for its disclaimer of coverage.

(Letter at 12("Ifthe auto is found to be owned by you, it is excluded from coverage under [the

Auto Exclusion].").) But as Defendants note(Yeshivat Opp'n at 6-7; Garbers Opp'n at 25-26),


                                                10
  the Endorsement supersedes the Auto Exclusion "with respect to the transportation of

  [Yeshivat's] students." (Endorsement at 1.) The Collision occurred while Klein was

  transporting students to the Yeshivat(Philadelphia 56.1               21,25), so the Auto Exclusion does

  not apply to the Garber Action. Yet,in its Letter, Philadelphia relied solely on the Auto

  Exclusion and did not even mention the Endorsement.^ Philadelphia has thus failed to show that

  it disclaimed with the "high degree of specificity" that is required. Westem Heritage. 98 F.

  Supp. 3d at 567(E.D.N.Y. 2015)(quoting Gen. Acc.. 387 N.E.2d at 225). Consequently, the

  court denies Philadelphia's motion for summary judgment.^

           B.          Whether the Policy Covers the Garber Action

           Even ifPhiladelphia had properly attempted to disclaim coverage,the court would still

  deny its motion because Philadelphia has not shown that the Policy does not cover the Garber

  Action.


           "Before an insurance company is permitted to avoid policy coverage, it must satisfy the

  burden which it bears of establishing that the exclusions or exemptions apply in the particular

  case, and that they are subject to no other reasonable interpretation." Dean v. Tower Ins. Co. of

  N.Y..979 N.E.2d 1143, 1145(N.Y. 2012)(alteration adopted)(citation omitted). "Ambiguities

  in an insurance policy are to be construed against the insurer." Id.(alteration adopted)(citation

  omitted).




  ® Philadelphia maintains that the Endorsement does not apply to the Garber Action because M.G. was not a student.
 (Reply at 5.) This is unpersuasive. Philadelphia has not explained why it matters that the injured party was not
  himself a student.

'By relying solely on the Auto Exclusion as a defense to coverage in the Letter and in its filings in this case,
Philadelphia appears to have waived all other defenses, including any defense based on the Endorsement.          Olin
Corp.. 332 F. Supp. 3d at 850-51 ("The Second Circuit has held that under New York law,'an insurer is deemed, as
  a matter of law,to have intended to waive a defense to coverage where other defenses are asserted, and where the
  insurer possesses sufficient knowledge (actual or constructive) ofthe circumstances regarding the unasserted
  defense.'"(quoting AMRO Realtv. 936 F.2d at 1432).

                                                          11
         For the reasons discussed above,Philadelphia has not met its burden of proving that the

Auto Exclusion applies to the Garber Action. And the Endorsement, which supersedes the Auto

Exclusion, does not appear to exclude coverage for the Garber Action because the bus at issue

was not"owned, operated, or hired by an insured" under the Policy.^ (Endorsement at 1.) The

bus was loaned to Yeshivat(Philadelphia 56.1            20-21,23)and operated by Klein, who is not

an insured under the terms and definitions ofthe Policy (Philadelphia Resp. to Yeshivat UK SC

SI.) Indeed,the key difference between the Auto Exclusion and the Endorsement is illustrated

by Philadelphia's own arguments. In its complaint(Compl. KK SO,S5)and its briefin support of

its motion(Philadelphia Mem. at 7-10), Philadelphia relied on the Auto Exclusion's use ofthe

term "loaned"—a.term that is absent from the Endorsement isee Endorsement at 1).

         In sum,the Auto Exclusion would exclude coverage ifit applied to the Garber Action,

but it does not. Instead, the Endorsement applies, and its terms do^exclude coverage for the

Garber Action—or, at the very least, Philadelphia has not proven the reverse to be true. As

Philadelphia has not persuaded the court that the Policy does not require it to defend or

indemnify Yeshivat in the Garber Action, Philadelphia's summary judgment motion must be

denied.




® The bus was owned by Congregation, who may have its own insurance policy with Philadelphia. (Philadelphia
56.1 If 23.)

                                                     12
IV.    CONCLUSION

       For the foregoing reasons, the court DENIES Philadelphia's motion for summary

judgment(Dkt. 28). The court DIRECTS the parties to contact the chambers of Magistrate

Judge Cheryl L. Pollak to schedule a conference regarding the next steps in this case.

       SO ORDERED.
                                                                     s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                                        RAUFiS
                                                                   NICHOLAS G. GARAUFI5
                                                                   NICHOLASOGA
       February 7.,2019                                            United States District Judge




                                               13
